Reversed and Remanded and Opinion filed June 16, 2005








Reversed and Remanded and Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00344-CV
____________
 
SHIRLEY MATTSON,
Appellant
 
V.
 
LUBY=S, INC., Appellee
 

 
On Appeal from the 151st District
Court
Harris County, Texas
Trial Court Cause No.
03-57820
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed on December 16, 2004.
On June 6, 2005,  the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Judgment rendered and Opinion
filed June 16, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.